DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 10/26/18.  The request for foreign priority to a corresponding German application filed 04/26/16 has been received and is proper.  Claims 1-14 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cover” for the spring or unit made of springs, as well as the “viewing window” in the cover, must be shown or the feature(s) canceled from the claim(s).  See claim 14, lines 1-3.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 10-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6 and 10-12 are rejected because claims 4, 6, 10 and 11 use the phrase “in particular” when reciting certain limitations.  Examples and preferences in claim language leads to confusion over the intended scope of the claims.  See MPEP 2173.05(d).
Claim 12 is further rejected as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Claim 14 improperly relies upon both independent claims 1 and 6, and should not be evaluated on the merits.  
Claim 14 is rejected because it recites that “a viewing window is provided on a cover for the upholstery spring or a unit made of upholstery springs.”  See claim 14, lines 2-3.  While it is clear from the first part of the limitation that “a viewing window is provided on a cover for the upholstery spring,” it is unclear whether the alternative second part of this limitation requires that the viewing window is provided on --a cover for a unit made of upholstery springs-- or simply on --a unit made of upholstery springs--. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

DeFranks in view of Philips
Claims 1-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFranks et al. (U.S. Patent Pub. No. 2009/0261518) in view of Philips (GB 1209252) (cited by Applicant).  DeFranks is directed to a microalloyed spring.  See Abstract.  Philips is directed to a method of preparing a copper color indicator on a coiled wire.  See page 1, lines 10-16, 46-52; page 2, lines 32-65. 
Claim 1: DeFranks discloses an upholstery spring [see Fig. 1; para. 0001-02] comprising a spring steel wire (102) made of a microalloyed steel [see para. 0027-28], wherein the microalloyed steel has one or more alloy elements between 0.004 and 0.015 weight percentage [see para. 0029 (“alloying element such as titanium…may range from about 0.001 to about 0.01 weight percent of the spring”)].  See Fig. 1. 
DeFranks discloses all the limitations of this claim except for the inclusion of a “color indicator.”  Philips discloses the use of a color indicator in the form of a copper-coating arranged in at least some regions of a coiled metal wire.  See page 1, lines 10-16, 46-52; page 2, lines 32-65. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to employ this color indicator because this is the most common, effective and simplest way to provide manufacturers/users with knowledge as to whether the spring has been heat-treated. 
Claim 2: DeFranks discloses that that the spring steel consists of a titanium-microalloyed steel having a titanium proportion between 0.004 and 0.01 wt. %.  See para. 0029. 

Claim 4: Philips discloses that the color indicator is applied to the wire as a copper-containing coating, in particular as a coating consisting of copper.  See page 2, lines 32-65. 
Claim 5: DeFranks discloses that the steel is based on a steel of the steel types C38(D) to C70(D) and additionally has titanium as an alloy element.  See para. 0028 (e.g., AISI 1055, 1060 corresponds to C55, C60); para. 0029 (titanium alloy). 
Claim 6: DeFranks discloses a method for producing an upholstery spring [see Fig. 1; Abstract], in particular for upholstered furniture or mattresses [see para. 0001-02], having at least the following steps: providing a bent or unbent spring steel wire (102) made of microalloyed steel [see para. 0027-28], wherein the microalloyed steel has one or more alloy components between 0.001 and 0.015 wt. % [see para. 0029 (alloying element such as titanium…may range from about 0.001 to about 0.01 weight percent of the spring”)]; and finishing the upholstery spring.  See Fig. 1.  
DeFranks discloses all the limitations of this claim except for applying a heat-sensitive “color indicator”  color indicator and heating the wire to at least the changeover temperature of the color indicator.  Philips discloses the use of a color indicator in the form of a copper-coating arranged in at least some regions of a coiled metal wire [see page 1, lines 10-16, 46-52; page 2, lines 32-65] and heating the wire to at least the changeover temperature of the color indicator [see page 3, lines 80-98 (320°C)].  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to employ this color indicator because this is the most common, effective and simplest way to provide manufacturers/users with knowledge as to whether the spring has been heat-treated.
Claim 7:  DeFranks discloses that the provision of the spring steel wire comprises microalloying of spring steel with titanium and/or a titanium compound during a hot rolling procedure such that a 
Claim 8: DeFranks discloses that the provision of the spring steel wire comprises forming, preferably at temperatures of less than 50°C, by drawing the spring steel body to form the spring steel wire.  See para. 0047-50. 
Claim 9: Philips discloses that the spring steel wire, after the provision of the bent or unbent spring steel wire and after the application in at least some regions of the heat-sensitive color indicator, is heated to greater than 250°C, preferably to a temperature between 280°C and 320°C, for a heat treatment and an activation of the color indicator.  See page 3, lines 80-98 (320°C). 
Claim 11: Philips discloses that that the color indicator is applied to the spring steel wire only in some regions, in particular to a middle region of the upholstery spring. {01276842.DOC / }4SABINE GROTHAUS- 5 – See 112 rejection above.  It would be obvious to provide this feature because it reduces manufacturing costs.  It would further be obvious because omitting the color indicator at the ends would still retain the overall function.  See MPEP 2144.04(II)(A).  
Claim 12: see claims 1 and 6 above; see also 112 rejection above. 
Claim 13: DeFranks discloses an upholstered furniture or mattress having an upholstery spring according to claim 1.  See para. 0001-02. 
DeFranks in view of Philips and Himori
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFranks in view of Philips and Himori et al. (U.S. Patent No. 4,895,740).  Himori is directed to a process for manufacturing colored stainless steel wire.  See Abstract.
Claim 10: DeFranks and Philips are relied upon as in claim 1 above but do not disclose the specifics of the color indicator thickness.  Himori discloses the use of a color indicator on a steel wire 
DeFranks in view of Philips and Jung
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeFranks in view of Philips and Jung et al. (KR 470395 Y1).  Jung is directed to a bed mattress with a transparent window.  See Abstract. 
Claim 14: DeFranks and Philips are relied upon as in claim 13 above but do not discuss a “viewing window” in a cover or unit made of the springs.  Jung discloses the use of a transparent viewing window (21) on the surface of a mattress.  See Abstract; see also Figure. 14.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include a viewing window on the mattress so that a user can view the color indicator present on the springs. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        April 30, 2021